Citation Nr: 1750354	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-25 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension, kidney disease and/or diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force with active duty from April 1960 to July 1968 and from October 1978 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
In September of 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge and at a form hearing before the RO in April 2011.  A transcript of each hearing has been associated with the record.  

This claim was previously before the Board in May 2017, at which time it was remanded for further development, to include a new VA examination.  A review of the record reflects that the Veteran was afforded a new VA examination in June 2017, and therefore, the Board finds that the May 2017 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  The claim has now returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea did not have its onset in service. 

2.  The Veteran's obstructive sleep apnea was not caused or aggravated by the Veteran's service-connected hypertension, kidney disease and/or diabetes mellitus.



CONCLUSION OF LAW

The criteria for establishing service connection for obstructive sleep apnea have been met.  38 U.S.C.A §§ 1101, 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, letters sent to the Veteran in November 2006 and April 2014, plus additional development letters, satisfied the VCAA notice requirement for his service connection claim because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the September 2017 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and associated with the claims file and he has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in these matters in June 2017.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2017) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2013 videoconference hearing, the Veteran was assisted at the hearing by an accredited representative from The Alabama Department of Veterans Affairs.  The representative and the VLJ asked questions to ascertain the symptoms and severity of the Veteran's service-connected disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his increased rating claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Service Connection

The Veteran and his representative assert that he is entitled to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension, kidney disease and/or diabetes mellitus. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any kind of evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A condition precedent for establishing service connection on a direct or secondary basis is the presence of a current disability.  As an initial matter, the Board notes that the Veteran was diagnosed with obstructive sleep apnea in April 2002 as a result of a report from sleep study.  See, April 2002 private treatment records.  Accordingly, the first element for establishing service connection on a direct and secondary basis has been met. 

With respect to the second element, the Board notes that the Veteran's service-treatment records are silent for in-service treatment or diagnosis of obstructive sleep apnea or any symptoms that could be attributed to obstructive sleep apnea.  The Board notes that the absence of documented treatment in service is not fatal to a service connection claim.  A veteran is competent to report that which he perceives through his symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in the present case, the Veteran actually reported during his September 2013 videoconference hearing that his sleep related problems began after his military service, in approximately 1993.  See, September 2013 hearing transcript.  This testimony is in line with the report from the Veteran's April 2002 sleep study, where he stated that his problems had begun approximately 10 years earlier with his wife commenting on his various respiratory problems.  See, April 2002 private treatment record.  Additionally, on the Veteran's retirement examination, the Veteran did not indicate that he had trouble sleeping.  See, November 1991 retirement examination.  

As stated above, the first documented diagnosis of obstructive sleep apnea was not until April 2002.  With respect to the Veteran's contention that his symptoms began in 1993, shortly after discharge, the August 2014 VA examiner opined that while snoring is common in patients with obstructive sleep apnea, it does not necessarily constitute a diagnosis of sleep apnea.  See, August 2014 VA examination.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Accordingly, for the reasons discussed above, the Board finds that the Veteran is not entitled to service connection for obstructive sleep apnea on a direct basis.  38 C.F.R. § 3.303.

Turning to the Veteran's assertion that his sleep apnea disability is either caused or aggravated by his service-connected disabilities such as hypertension, kidney disease and/or diabetes mellitus, the Board notes that while the Veteran is considered competent to report certain symptoms that are observable to a lay person, the Veteran has not shown that he has the medical training necessary to opine on the causation or aggravation of his current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, while the Board has considered the Veteran's subjective reports of symptoms and causation, they do not carry high probative weight.  Accordingly, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  

By way of background, the Veteran's claim for entitlement to service connection for sleep apnea was first before the Board in December 2013, at which time it was remanded on the basis that the examination that the Veteran had received in February 2007 was not adequate.  In November 2014, the claim was again in front of the Board and, in light of the Veteran's claim for entitlement to service connection for diabetes mellitus being granted, the Board again remanded the Veteran's sleep apnea claim for an opinion regarding a possible relationship between diabetes and sleep apnea.  The Board again remanded the Veteran's claim in December 2015 and May 2017 for inadequate opinions that did not address aggravation and did not sufficiently address medical literature suggesting a possible link between causation or aggravation of sleep apnea by his service connected disabilities.  While each of these examinations were found to be inadequate, they all concluded that the Veteran's current sleep apnea was not caused or aggravated by his service-connected disabilities. 
Pursuant to the Board's May 2017 remand directives, the Veteran was afforded an additional VA examination in June 2017 in order to address the inadequacies of the other examinations.  Specifically, the Board requested that the examiner conduct a search for and address any medical literature regarding a link between sleep apnea and the Veteran's service-connected disabilities and if no link was found, the examiner was to provide an opinion on whether or not the Veteran's service-connected disabilities have aggravated the Veteran's sleep apnea beyond its natural progression.  However, the June 2017 VA examination yielded the same conclusion as the other VA examinations.  The examiner stated that, based on the most current medical literature, "there is no pathophysiologic connection between diabetes mellitus, hypertension, and kidney disease causing obstructive sleep apnea."  To support this conclusion, the examiner cited seven articles related to the risk factors for obstructive sleep apnea.  The examiner also noted that "increased risk association is not causation."  Based on that information and the Veteran's medical history, the VA examiner concluded that the Veteran's obstructive sleep apnea was more likely a result of his nonservice-connected medical problems, such as obesity.  See, June 2017 VA examination. 

With respect to aggravation, the examiner opined that "there is no well documented scientific medical evidence to support a causal relationship between these conditions or supporting a worsening of the sleep apnea by these conditions."  The examiner also noted the Veteran's sleep study in 2002 and 2015 to show that the current severity of the Veteran's obstructive sleep apnea is not greater than the baseline, which was determined by using the results of the sleep study in 2002.  See, June 2017 VA examination. 

For the reasons stated above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current sleep apnea disability is related to this active duty service or is caused or aggravated by his service-connected hypertension, kidney disease and/or diabetes mellitus and therefore, the claim must be denied. 


 
ORDER

Service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension, kidney disease and/or diabetes mellitus, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


